DETAILED ACTION
Claims 1 and 7-26 are pending before the Office for review.
In the response filed August 8, 2022:
Claim 1 was amended.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2019.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over DYSARD et al (U.S. Patent Application Publication 2009/0081871) in view of REISS et al (U.S. Patent Application Publication 2013/0244433) and BURTON et al (Epoxy Formulations Using Jeffamine Polyetheramines).
With regards to claims 1 and 7, Dysard discloses a chemical mechanical polishing composition for polishing a silicon nitride containing substrate (Paragraph [0007]), the polishing composition comprising: an aqueous carrier (Paragraph [0020]); a silica particle dispersed in the aqueous carrier (Paragraph [0012]); a polishing additive selected from the group consisting of a polyether amine (Paragraphs [0036], [0043]); and wherein the polishing composition has a pH of 7 or less (paragraph [0030]) which overlaps Applicant’s claimed amount of a pH of about  6 to about 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
Dysard does not explicitly disclose a cationic silica particle, the cationic silica abrasive particles having a zeta potential of at least 10 mV in the polishing composition and a polishing additive comprising polyether amine having a weight average molecular weight of about 900 g/mol or less (600 g/mol or less), wherein the polyether amine is of Formula (I) as claimed wherein R is a C1-C6 alkyl group and x, y, and z independently are integers from 0 to 15.
However Dysard discloses the inclusion of colloidal silica particles, wherein the particles can be treated with an aminosilane compound; wherein the treated colloidal silica particles have a positive charge and thus a positive zeta potential wherein the positive zeta potential is about 5 mV or more, about 10 mV or more (Paragraphs [0017]-[0019]) which overlaps Applicant’s claimed amount of at least 10 mV and renders obvious a cationic silica particle, the cationic silica abrasive particles having a zeta potential of at least 10 mV in the polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of Dysard to include the cationic colloidal silica (aminosilane treated colloidal silica) as rendered obvious by Dysard because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the cationic colloidal silica particles as rendered obvious by Dysard. MPEP 2143D
Reiss discloses a chemical mechanical polishing composition for polishing silicon nitride (Paragraphs [0079]-[0081]), the polishing composition comprising a polishing additive selected from a polyether amine wherein the polyetheramine is a propylene oxide diamine, a propylene oxide triamine, an ethylene oxide/propylene oxide diamine, an ethylene oxide/propylene oxide triamine, or a combination thereof (Reiss Paragraph [0021] Burton Page 3); wherein the polyether amines is of Formula 1 (Burton JEFFAMINE T-403). 
In addition, the modified teachings of Dysard a polishing additive selected from the group consisting of a polyether amine wherein illustrative polyetheramine compounds include JEFFAMINETM polyetheramines consisting of monoamines, diamines and triamines which are available in a variety of molecular weights (Reiss Paragraphs [0021]-[0022]). Therefore, one of ordinary skill in the art would be motivated to look at JEFFAMINETM polyetheramines. Burton discloses JEFFAMINETM polyetheramines includes several polyetheramines including D-230, D400, T-403 each having a molecular weight of under 900 g/mol (about 600 g/mol or less) (Page 3). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I) As such Dysard as modified by Reiss and Burton renders obvious a polishing additive selected from the group consisting of a polyether amine wherein the poling additive comprises polyether amine having a weight average molecular weight of about 900 g/mol or less.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Dysard to include the polyether amine as rendered obvious by Reiss because the reference of Reiss teaches that components such as polyether amines aids in exhibiting desirable polishing performance (Paragraph [0022]); and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the polyetheramines as rendered obvious by Reiss and Burton. MPEP 2143D
With regards to claim 8, the modified teachings of Dysard discloses wherein a polishing additive comprising a polyether amine is present in amounts of 1 pmm to about 5,000ppm (Reiss Paragraph [0024]) which overlaps Applicant’s claimed amount of a concentration from about 0.01 mM to about 1mM. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 21444.05(I)  
In addition, the modified teachings of Dysard discloses wherein the polishing additive is a polyether amine it is presented in any amount at point of use as long as the amounts are not so large that it performs unwanted inhibition of the polishing rate of the substrate layers other than the polysilicon layers (Reiss Paragraph [0024]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the concentration of the polishing additive to amounts including Applicant’s claimed amount of about 0.01 mM to about 1 mM in order to prevent the inhibition of the polishing rate of substrate layers other than the polysilicon layer and to provide abrasive ability while avoid undesirable polishing properties as rendered obvious by the modified teachings of Dysard. (Reiss Paragraphs [0024], [0033], MPEP 2144.05(II)(A)).
With regards to claim 9, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles have a surface which has been treated with a quaternary aminosilane, dipodal aminosilane or combinations thereof (Dysard Paragraph [0016]).
With regards to claim 10, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles comprise colloidal silica particles having a permanent positive charge of at least 20 mV at a pH of greater than about 6 (Dysard Paragraphs [0019], [0030] discloses a pH of about 7 or less). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 11, the modified teachings of Dysard render obvious wherein the cationic silica abrasive particles have an average particle size of about 5nm or more to about 150nm or less; about 20nm to about 80nm (Dysard Paragraph [0014]) which overlaps Applicant’s mean particle size of about 20nm to about 80nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 12, the modified teachings of Dysard disclose wherein the polishing composition has a pH of about 7 or less (Dysard Paragraph [0030]) which overlaps Applicant’s claimed amount of about 6 to about 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)
With regards to claim 13, the modified teachings of Dysard disclose wherein the polishing composition has a pH of about 7 or less (Dysard Paragraph [0030]) which overlaps Applicant’s claimed amount of about 7. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I)

Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive.

Applicant argues that the prior art fails to teach or render obvious Applicant’s claimed invention. In particular Applicant argues that Dysard in view of Reiss fails to teach or disclose Applicant’s claimed composition with Applicant’s claimed polishing additive t the newly amended pH of about 6 to about 8. Applicant argues that Dysard teaches a polishing composition which comprising silica particles and does not tech a polyether amine of the present claims. Reiss teaches a composition having ceria as the abrasive and one or more nonionic polymers. Applicant argues that Dysard and Reiss both teach very specific abrasives useful for their specific composition and nothing would suggest that the combination would yield predictable results.
Applicant further argues that Dysard does not specify the pH at which the zeta potential is measured and further the inventive composition have low pH values. Therefore, the zeta defined in the pH of the composition is not taught at a pH of about 6 to about 8 as required by the present claim.
Applicant further argues that claim 1 is limited to polyether amine having a weight average molecular weight of about 900 g/mol wherein the polyetheramine is of Formula (1). Applicant argues that Applicant’s specification demonstrates results that are dramatic and unexpected. Applicants have demonstrated the unexpected result of the criticality of the molecular structure as well as the molecular weight of the polyether amine. Applicant argues that this showing would allow a person of ordinary skill in the art to “ascertain a trend in the exemplified data that would allow him reasonably extend the probative value thereof” and such show of results are commensurate in scope with the claims. This is found unpersuasive.
The Examiner maintains the that Dysard as modified by Reiss and Burton render obvious Applicant’s claimed invention including Applicant’s claimed composition including applicant’s claimed cationic silica particles, polishing additive and composition pH.
Applicant’s arguments with regards to the combination of Dysard and Reiss are improper because differing abrasives are found unpersuasive. In the Patent Board Decision of February 8, 2022, the Board previously discussed on pages 5-6 that  Reiss discloses “siloxane polyalkyleneoxide copolymer is expected to act as a surfactant to stabilize ceria particles, it follows that it would have been expected to have a similar stabilization effect when used with other metal oxide particles such as silica particles. Both Dysard and Reiss suggest the sue of surfactants to stabilize abrasive particles.” As such the Examiner maintains the combination.
With regards to Applicant’s showing of unexpected the results the Examiner maintains that such showing is not commensurate in scope with the claim. Applicant appears to point to several examples IM (Formula II), IN (Formula I), IO (Formula III) and IP (Formula III). Jeffamine D-400 (Formula II) is a diamine based on a PPG backbone, Jeffamine T-403 (Formula 1) is a triamine based on a trifunctional PPG backbones while Jeffamine ED (Formula III) is a polyether diamine based on a PRG backbone. As previously explained in the Patent Board Decision of February 8, 2022, the Board discussed on pages 6-7 of the Board’s decision that Table 1 reports a variety of polishing additives, in varying concentrations and molecular weights. The different chemical structures and concentrations make it difficult to compare and determine the basis of the unexpected results. Applicant’s examples only vary concentrations of a single compound T-403 at a MW of 403 at a pH of 7 for a particle concentration. The Examiner respectfully disagrees that Applicant’s Table 1 and 2 provide sufficient examples for Applicant’s currently presented claim. As such the Examiner maintains the rejection.
As to the dependent claims they remain rejected as no separate arguments have been provided.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713